COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF L.L.,

A CHILD.

§

§

§

§

§


No. 08-05-00058-CV

Appeal from the

Probate Court

of El Paso County, Texas

(TC# 2000-G-158)




MEMORANDUM OPINION

           Pending before the Court is the Appellant’s motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.
           The Appellant has complied with the requirements of Rule 42.1(a)(1).  Appellant  has
requested that the Court grant his motion to dismiss the appeal because Appellant has stated
his belief that no final judgment has been entered.  The Court has considered this cause on
the Appellant’s motion and concludes the motion should be granted and the appeal be
dismissed.  We therefore dismiss the appeal.  The costs shall be borne by Appellant.
 
                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005
 
Before Barajas, C.J., McClure, and Chew, JJ.